            Case 4:17-cv-40169-TSH Document 56 Filed 11/07/18 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

Heaton, et al.,

                  Plaintiff(s),

       v.                                                              CIVIL ACTION
                                                                       NO. 17-40169-TSH
Motor Vehicle Assurance, et al.,

                  Defendant(s).

                                       SCHEDULING ORDER

HILLMAN, J.

       This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without undue
expense or delay.

                            Timetable for Discovery and Motion Practice

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(F), it
is hereby ORDERED that:

       1.         Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be
                  completed by
                    10/31/18 .

       2.         Amendments to Pleadings. Except for good cause shown, no motions seeking
                  leave to add new parties or to amend the pleadings to assert new claims or defenses
                  may be filed after 12/17/18            .

       3.         Fact Discovery - Interim Deadlines.

                  a.      All requests for production of documents and interrogatories must be
                          served by 7/1/19 .

                  b.      All requests for admission must be served by 7/1/19 .

                  c.      All depositions, other than expert depositions, must be completed by
                           8/16/19 .
     Case 4:17-cv-40169-TSH Document 56 Filed 11/07/18 Page 2 of 3




4.      Fact Discovery - Final Deadline. All discovery, other than expert discovery, must
        be completed by 8/16/19 .

5.      Status Conference. A status conference will be held on 5/23/19 at 2:15PM


6.      Expert Discovery.

        a.     Plaintiff(s)’ trial experts must be designated, and the information
               contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by
                9/16/19 .

        b.     Plaintiff(s)’ trial experts must be deposed by 11/30/19 .

        c.     Defendant(s)’ trial experts must be designated, and the information
               contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by
                10/21/19 .

        d.     Defendant(s)’ trial experts must be deposed by 11/30/19 .

7.      Class certification motion due by      10/11/19 .

8.      Dispositive Motions.

        a.     Dispositive motions, such as motions for summary judgment or partial
               summary judgment and motions for judgment on the pleadings, must be
               filed by 11/29/19 .

        b.     Oppositions to dispositive motions must be filed within     21   days after
               service of the motion.


9.      Initial Pretrial Conference. An initial pretrial conference will be held on
               at          PM. The parties shall prepare and submit a pretrial
        memorandum in accordance with Local Rule 16.5(D) five business days prior to
        the date of the conference, except that the parties need not include matters required
        by Local Rule 16.5(D)(2) or (3).


                               Procedural Provisions

1.      Extension of Deadlines. Motions to extend or modify deadlines will be granted
        only for good cause shown. All motions to extend shall contain a brief statement
        of the reasons for the request; a summary of the discovery, if any, that remains to
        be taken; and a specific date when the requesting party expects to complete the

                                          2
     Case 4:17-cv-40169-TSH Document 56 Filed 11/07/18 Page 3 of 3




         additional discovery, join other parties, amend the pleadings, or file a motion.

2.       Motions to Compel or Prevent Discovery. Except for good cause shown,
         motions to compel discovery, motions for protective orders, motions to quash,
         motions to strike discovery responses, and similar motions must be filed no later
         than the close of fact discovery or the close of expert discovery, whichever
         deadline is relevant. If additional discovery is compelled by the court after the
         relevant deadline has passed, the court may enter such additional orders relating to
         discovery as may be appropriate.

3.       Reply Memoranda. Parties need not seek leave of court to file a reply
         memorandum in response to an opposition to any motion, provided that such a
         reply memorandum does not exceed twelve pages, double-spaced, and is filed
         within seven days (excluding intermediate Saturdays, Sundays, and legal holidays)
         after service of the opposition memorandum. Parties may otherwise file reply or
         sur-reply memoranda only with leave of court. When such leave is sought, the
         moving party shall file a proposed reply or surreply memorandum with the motion
         for leave.

4.       Status Conferences. The court has scheduled a status conference after (or close
         to) the close of fact discovery for case management purposes. Any party who
         reasonably believes that a status conference will assist in the management or
         resolution of the case may request one from the court upon reasonable notice to
         opposing counsel.

5.       Additional Conferences. Upon request of counsel, or at the court’s own
         initiative, additional case-management or status conferences may be scheduled.
         Parties may request telephonic conferences where appropriate to avoid undue
         inconvenience or expense.

6.       Early Resolution of Issues. The court recognizes that, in some cases, resolution
         of one or more preliminary issues may remove a significant impediment to
         settlement or otherwise expedite resolution of the case. Counsel are encouraged to
         identify any such issues and to make appropriate motions at an early stage in the
         litigation.

7.       Pretrial Conference. Lead trial counsel are required to attend any pretrial
         conference.




                                                       By the Court,

     11/7/18                                           /s/ Martin Castles
       Date                                            Deputy Clerk


                                           3
